DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by INOUE et al. (JP2009-105182A) (01/30/20 IDS, English translation provided by the Applicant).
Regarding claim 1, INOUE discloses a light emitting device (200, FIG. 1, [0053]) comprising: 
a light emitting unit (9, FIG. 1, [0053]) having a plurality of nanostructures (a plurality of columnar structures 30, FIG. 1, [0055], where the columnar structures 30 have a diameter of 30 to 200 nm which are considered nanostructures, [0099]) configured to emit light with injection of currents (via a transparent electrode 25, FIG. 1, [0062]); and 
a transistor (8, FIG. 1, [0053]) provided in correspondence with the light emitting unit and controlling amounts of the currents injected in the nanostructures (“the 
Regarding claim 2, INOUE discloses a base (a silicon substrate 1, FIG. 1, [0054]); and a first semiconductor layer (an n-type light emitting element forming region 4, FIG. 1, [0064]) provided on the base, wherein the nanostructures are columnar portions projecting from the first semiconductor layer (FIG. 1).
Regarding claim 3, INOUE discloses the nanostructure has a second semiconductor layer (an n-type GaN region 31, FIG. 1, [0064]); a third semiconductor layer (a p-type GaN region 33, FIG. 1, [0064]) having a different conductivity type from that of the second semiconductor layer; and a light emitting layer (an InGaN multiple quantum well 32, FIG. 1, [0064]) provided between the second semiconductor layer and the third semiconductor layer and emit light with injection of a current, and the second semiconductor layer is provided between the base and the light emitting layer (FIG. 1).
Regarding claim 4, INOUE discloses the transistor has: a source region and a drain region (a n-type source/drain region 3, FIG. 1, [0061]; a channel region (a p-type well 2, FIG. 1, [0061]) between the source region and the drain region; and a gate (a gate electrode 11, FIG. 1, [0061]) that controls a current flowing in the channel region, and the source region and the drain region are provided in the first semiconductor layer (“the n-type source / drain region 3 and the n-type light emitting element forming region 4 can be simultaneously formed, and by forming these regions simultaneously,” [0094]).
Regarding claim 5, INOUE discloses the source region or the drain region is electrically coupled to the second semiconductor layer (3 is electrically connected to 33 
Regarding claim 6, INOUE discloses the light emitting unit has a light propagation layer (light scatters 23, FIG. 1, [0073]) provided between the adjacent nanostructures (23 is between nanostructures of adjacent light emitting units) and propagating light generated in the light emitting layer.
Regarding claim 7, INOUE discloses an insulating layer (a light-emitting element protection film 22, FIG. 1, [0066]) is provided on a side wall of the light emitting unit.
Regarding claim 9, INOUE discloses the first semiconductor layer is a GaN layer, InGaN layer, AIGaN layer, AIGaAs layer, InGaAs layer, InGaAsP layer, InP layer, GaP layer, or AIGaP layer (4 comprises InGaN, [0064]).
Regarding claim 10, INOUE discloses the light emitting units are provided in an array form (“a plurality of light-emitting element portions having different emission colors and a plurality of transistor portions (using either one or both of n-type field effect transistor and p-type field-effect transistor) may be integrated on the same silicon substrate,” [0154]).
Regarding claim 11, INOUE discloses a projector ([0157]) comprising the light emitting device according to claim 1.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US PG Pub 2006/0098705 A1) discloses a VCSEL device (5100, FIG. 5) comprising a plurality of nanostructures ([0068]) and a pump (5150, FIG. 5) for electrically pumping the plurality of nanostructures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828